Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is response to remarks and amendments filed on 6/27/2022.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 24, 26-43 are pending in this Office Action. Claims 24, 35, and 43 are independent claims.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 24, 26-43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Granito (US 2006/0259474, hereinafter Granito) in view of Feinberg et al. (US 2005/0165893, hereinafter Feinberg)

As to Claim 24, Granito teaches A computer-implemented method for distributing published content among users of a social network, the method comprising: 
Identifying, by at least one processor, a first electronic content item published by a first user via a first user device,, the first user being linked to one or more user devices associated with a plurality of second users within a social network; receiving, by the at least one processor, a second electronic content item published by the first user via the first user device, the second electronic content item being published subsequent to the first electronic content item (Figs. 1-5B, Para. 0003-0013, 0022, 0037, 0041-0044, Away messages can serve several purposes use to let their buddies, know exactly where they are, provide creative expression, such as by publishing the lyrics of the song they just wrote or a funny quote they just heard in a movie. The system includes an instant message (IM) server and client devices 108a and 108b. The IM server 102 is coupled to both the client device 108a and the client device 108b, client device 108a may initiate an instant-messaging session with the client device 108b and send one or more IMs to the client device 108b during the instant-messaging session. The stored electronic content associated with each user in the first set is searched, and a second set of users that includes users in the first set with stored electronic content that satisfies the specified search criterion is identified. An indication of the identified users within the second set is provided. The stored electronic content for a user in the first set may include an electronic message indicating the availability of the user to send and receive electronic messages. The electronic message may include audio data, video data, graphical data, or text. The stored electronic content for a user may be an indication of the location of the user that is specified by the user. The away message repository 112a includes one or more away messages that have been specified by a user of the client device 108a. Each of the away messages may include information describing the user. In some implementations, the user of the client device 108a may make multiple away messages included in the repository 112a accessible for transfer to the client device 108b and other client devices. Note: modified away messages/profile are published subsequent to original away message/profile);  
Determining, by the at least one processor, a content type associated with the second electronic content item, the determined content type being associated with a corresponding indicator, the corresponding indicator comprising at least one of a digital image, animated content, or a hyperlink associated with the second electronic content item (Fig. 7, Para. 0005, 0041, 0046, 0066, 0076, RSS feeds of interest to the user such as an online journal of the user, an away message of the user, a profile of the user, media files of interest to the user, a playlist specifying an order in which the user listens to or watches the media files, recent communications sent and received by the user. If the electronic content describing the selected user includes a hyperlink, information located at the hyperlink may be accessed and included as part of the electronic content. The electronic message and the descriptive information may include text, graphical data, audio data, video data, or metadata describing the electronic message or the descriptive information); and 
Generating, by the at least one processor, an electronic command to transmit information identifying the first user and the corresponding indicator to one or more devices of the at least one of the second users, the information instructing the one or more user devices to present a graphic representing the corresponding indicator to the at least one of the second users on a portion of a graphical user interface of the one or more user devices, wherein the graphic representing the corresponding indicator displays information when selected or hovered over by a pointing device and is modified after the at least one of the second users views the content item published by the first user (Fig. 7, Para. 0041-0043, 0046, 0049, 0057, 0069-0071, 0076, In addition, the away message may include an indication of the availability of the user to send and receive instant messages. Furthermore, the away message may be identifiable by a title that may be considered to be part of the away message. In one implementation, the away message may include a profile of the user. The away messages included in the away message repositories 112a and 112b may include audio data, video data, graphical data, emoticons, and/or text. The user of the client device 108a may make one of the away messages stored in the away message repository 112a accessible to the client device 108b such that the away message may be transferred to the client device 108b for processing or for presentation to a user of the client device 108b. In another implementation, an icon may be displayed next to one of the identifiers 210a-210h to indicate that a corresponding user has made available self-descriptive information. The self-descriptive information may include a profile of the other user, an electronic message describing the user, or an electronic message indicating the availability of the other user to send and receive instant messages. The electronic content can be accessed by selecting the hyperlink associated with the electronic content). 
Granito teaches a graphical icon may be displayed in proximity to the identifier of the at least one user within the list of identifiers (Para. 0018), but is silent regarding to a graphic representing the corresponding indicator, wherein the graphic representing the corresponding indicator displays information when selected or hovered over by a pointing device and is modified after the at least one of the second users views the content item published by the first user.
Feinberg teaches a graphic representing the corresponding indicator, wherein the graphic representing the corresponding indicator displays information when selected or hovered over by a pointing device and is modified after the at least one of the second users views the content item published by the first user (Fig. 8, 15, 20, Para. 0078-0079, 0088, 0094-0097, when a local user hovers the cursor over the icon for presenting chat session activity, the chat session activity information within the display. In the example of FIG. 15, hovering the cursor over any of the communication mode icons shown in the will result in information being presented regarding the selected remote user. In addition, the disclosed system may be embodied to provide visual indications of updated status messages in association with graphical representations of the online status of a remote instant messaging user, each of the user entries in the buddy list have an associated online status icon to the left of the user name. Other shapes, colors or other visual indications may be used to represent other online status, or alternatively to represent the online status associated with square and/or diamond shaped status icons in the example of FIG. 20. In any case, the disclosed system operates to provide an additional visual indication that a new status message is available for a remote user. As shown in FIG. 20, the word "NEW" is added to the online status icons of those users for which a new status message is available, when a local user hovers the cursor over the entry in the buddy list for an associated remote user, the status message for that remote user appears in a hover over display. In the case where the online status icon for the remote user indicates a new status message, display of the hover over message including the new status message causes the visual indication of the new status message to be cleared, returning the online status icon to its normal appearance).
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Granito with the teachings Feinberg to present information in response to a local user hovering over and/or clicking on one or more predetermined display objects in a client user display using a mouse pointing device for more information display (Feinberg Para. 0064).

As to Claim 26, Granito teaches The computer-implemented of claim 24, wherein the at least one processor is further operative with the instructions to access permission data associated with the first user, the permission data comprising a publication permission established by the first user (Para. 0058). 

As to Claim 27, Granito teaches The computer-implemented of claim 26, wherein the at least one processor is further operative with the instructions to access permission data associated with the first user, the permission data comprising a publication permission established by the first user, to identify at least one content type permitted for presentation to at least one of the second users (Para. 0043, 0058). 

As to Claim 28, Granito teaches The computer-implemented of claim 26, wherein the at least one processor is further operative with the instructions to: determine whether the second electronic content conforms to the publication permission; and when the second electronic content conforms to the at least one publication permission, generate the electronic command to transmit the information identifying the first user and the corresponding indicator to the one or more user devices of the at least one of the second users (Para. 0043, 0058). 

As to Claim 29, Granito teaches The computer-implemented of claim 26, wherein: the publication permission identifies at least one content type suitable for presentation to the at least one of the second users; and at least one processor is further operative with the instructions to: determine that the at least one suitable content type includes the content type of the second electronic content; and in response to the determination, generate the electronic command to transmit the information identifying the first user and the corresponding indicator to the one or more user devices of the at least one of the second users (Figs. 4, 5A-5B, Para. 0043, 0054, 0055, 0058). 

As to Claim 30, Granito teaches The computer-implemented of claim 26, wherein the publication permission identifies a subset of the second users permitted to access at least one of the second electronic content or the content type associated with the second electronic content (Figs. 5A-5B, Para. 0043, 0054, 0058). 

As to Claim 31, Granito teaches The computer-implemented of claim 30, wherein at least one processor is further operative with the instructions to: determine that the subset of the second users includes the at least one of the second users; and in response to the determination, generate the electronic command to transmit the information identifying the first user and the corresponding indicator to the one or more user devices of the at least one of the second users (Fig. 7, Para. 0041-0043, 0049, 0057-0058, 0069-0071). 

As to Claim 32, Granito teaches  The computer-implemented of claim 24, wherein the at least one processor is further operative with the instructions to: receive, from the first user device, information indicative of a selection of the corresponding indicator by the first user; access the second electronic content in response to the received information; and generate an electronic command to transmit at least a portion of the second electronic content for presentation to the one or more user devices of for presentation to the at least one of the second users through the through their respective graphical user interface (Fig. 7, Para. 0069-0071, 0076). 

As to Claim 33, Granito teaches The computer-implemented of claim 24, wherein: the at least one processor is further operative with the instructions to generate an electronic command to transmit at least a portion of the second electronic content to the one or more user devices; and the transmitted information further instructs the first user device to present the portion of the second electronic content to the at least one of the second users concurrently with the corresponding indicator (Fig. 7). 

As to Claim 34, Granito teaches The computer-implemented of claim 24, wherein the at least one processor is further operative with the instructions to generate a second electronic command to transmit the information to the one or more user devices of the plurality of at least one of the second users, the second information instructing the one or more user devices to present the corresponding indicator to corresponding ones of the at least one of the second users (Fig.4, Para.0044, 0056). 

As to claim 35, recites “a system” with similar limitations to claim 24 and is therefore rejected for the same reasons as discussed above.

As to claims 36-42, recite “a system” with similar limitations to claims 27-32, 34 respectively and are therefore rejected for the same reasons as discussed above.

As to claim 43, recites “a non-transitory computer-readable medium” with similar limitations to claim 24 and is therefore rejected for the same reasons as discussed above.
Response to Amendment and Remarks
35 USC 103 Rejections
Applicant’s arguments have been fully considered.
In response to the arguments, it is submitted that amended limitations have been fully and carefully considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEW-FEN LIN whose telephone number is (571)272-2672.  The examiner can normally be reached on Monday - Friday 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEW FEN LIN/            Primary Examiner, Art Unit 2166                                                                                                                                                                                            	7/22/2022